J-S10038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRAVIS WADE MATTHEWS                       :
                                               :
                       Appellant               :   No. 944 MDA 2020

                 Appeal from the Order Entered June 22, 2020
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000656-2017


BEFORE: MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED MAY 13, 2021

        Travis Wade Matthews (Matthews) appeals the order of the Court of

Common Pleas of Luzerne County (PCRA court) denying his motion filed

pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

In 2017, Matthews was found guilty of five offenses related to the robbery of

a pizza delivery driver1 and was sentenced to a total prison term of 10.5 to 21

years. He now seeks to have two pieces of evidence DNA tested, as he claims

that the results of such testing would be exonerating.        Because Matthews


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Matthews was found guilty of two counts of robbery, one count of conspiracy
to commit robbery, one count of unlawful taking, and one count of simple
assault. See 18 Pa.C.S. §§ 3701(a)(1)(ii), 903, 3921(a), and 2701(a)(3),
respectively.
J-S10038-21


cannot establish his eligibility for this relief, the PCRA court’s denial of the

motion is affirmed.

                                       I.

      The following facts are taken from the certified record. On the evening

of the subject offenses in 2017, Bruce Eckersley worked as a pizza delivery

driver.   He was dispatched to deliver two pizzas to 53 Elizabeth Street in

Pittston, Pennsylvania. The food was carried in a protective “heat bag” that

was labeled with the driver’s name, the delivery address and the delivery time.

      Moments after he had arrived at the delivery address and exited his car,

Eckersley was approached by two men. One man held Eckersley’s arms from

behind, while the other man pointed the muzzle of an apparent pistol into his

ribs. Both assailants wore dark scarves to cover their faces, but Eckersley

recalled that the one holding the gun was wearing an Atlanta Hawks baseball

cap. The two perpetrators told Eckersley to be still and quiet while they took

his wallet, phone and the heat bag containing the two pizzas.         Once the

robbery was completed, they drove away.

      Eckersley was able to use the phone in a nearby home to call the police.

He reported that two men had robbed him and that the one holding a gun had

worn an Atlanta Hawks baseball cap and a scarf.        Police investigated and

discovered that the delivery call had been put in by a number identified with

Sara Snee (Matthews’ sister) and Terry Williamson (Matthews’ co-defendant).




                                     -2-
J-S10038-21


The investigating officers also confirmed that the resident of the delivery

address had not ordered the two pizzas.

       Snee resided at 133 Winter Street, and when police arrived at that

address, they found that the heat bag taken from Eckersley was left in a

nearby dumpster. When Snee arrived home, officers who had been surveilling

the area knocked on her door. She let the officers in, and once inside, they

noticed that children were eating pizza from the same two pizza boxes taken

from Eckersley during the robbery.

       While surveilling Snee’s home, the police also recorded the license plate

number of a parked vehicle with three passengers. They followed the vehicle

when it drove away, and as soon as the discovery of evidence in Snee’s home

was relayed to them, they stopped the vehicle to question the passengers.

       Inside, police observed Matthews in the back seat and Williamson in the

front seat, holding a piece of pizza. A woman named Robin Hurtt was driving.

The officer who stopped the vehicle saw within plain view the butt of a gun

under Williamson’s seat and within arms’ reach of Matthews. At that moment,

Matthews was wearing a scarf and an Atlanta Hawks baseball cap, similar to

the items Eckersley had described. The weapon was later identified as a pellet

gun.

       At Matthews’ trial, his identity as one of the robbers was a key fact in

dispute. Testifying as a defense witness, Williamson stated that he and a new

acquaintance, a man named “Miracle,” had agreed to rob a delivery driver.


                                      -3-
J-S10038-21


He testified that he was the one who held a weapon during the robbery,

contradicting what he had told police immediately after his arrest – that unlike

himself, Matthews “rolls with a gun.”

      Williamson confirmed that Matthews had worn the Atlanta Hawks

baseball cap on the night that Eckersley was robbed, but Williamson explained

that he gave the baseball cap to Matthews upon arriving at Snee’s apartment

after the robbery had taken place.      The police were never able to find or

identify the mysterious person Williamson referred to as “Miracle.”

      Following the jury trial, Matthews was found guilty and sentenced to a

prison term of 69 to 138 months on one of the robbery counts; a consecutive

prison term of 57 to 114 months on one of the conspiracy counts; and a

concurrent prison term of 16 to 32 months as to the weapon possession count.

For the remaining counts, Matthews received no further penalty.

      Matthews    appealed    and    the   convictions   were    upheld.   See

Commonwealth v. Matthews, 196 A.3d 242 (Pa. Super. 2018); see also

Commonwealth v. Matthews, 689 MAL 2018 (Pa. April 1, 2019) (denying

petition for allowance of appeal). Matthews timely sought PCRA relief in the

form of a request for DNA testing.

      The PCRA court summarily denied the testing after having provided

Matthews with advance notice of its intent to do so. See Pa.R.Crim.P. 907.

The PCRA court ruled that Matthews was ineligible for post-conviction DNA

testing in relevant part because it had not been requested at the time of trial


                                     -4-
J-S10038-21


and there was no reasonable probability of the test result being exonerating.

Matthews timely appealed, and both Matthews and the PCRA court complied

with Pa.R.A.P. 1925.

       On appeal, Matthews presents three issues:

       1. The [PCRA] court erred when it held in its Rule 907 notice that
       [Matthews] failed to satisfy the threshold requirements for DNA
       testing, even though [Matthews] wanted the gun to be
       fingerprinted.

       2. The [PCRA] court erred when it ruled in its Rule 907 notice that
       [Matthews] did not present a prima facie case that exculpatory
       results from DNA testing would establish actual innocence, even
       though there was testimony that [Matthews] had brandished the
       gun during the robbery[.]

       3. The [PCRA] court erred when it held in its Rule 907 notice that
       there is no reasonable probability that DNA testing would produce
       exculpatory evidence that would establish [Matthews’] actual
       innocence, even though, assuming DNA testing of the gun does
       not show [Matthews’ DNA], and does show the DNA of Williamson
       and Miracle, it would confirm Williamson’s testimony that he
       brandished the gun and that the gun belonged to Miracle.

Appellant’s Brief, at 6 (issues renumbered).

                                               II.

                                               A.

       From our review of Matthews’ claims, the undisputed record evidence

and the applicable law, the PCRA court did not err in denying the requested

DNA testing of the baseball cap and pellet gun.2

____________________________________________


2 “When reviewing an order denying a motion for post-conviction DNA testing,
this Court determines whether the movant satisfied the statutory



                                           -5-
J-S10038-21


       First, as the PCRA court found, Matthews did not satisfy the threshold

requirements for DNA testing. At the post-conviction stage, DNA testing of

evidence may be permitted in limited circumstances.         The PCRA states in

relevant part that where a conviction was entered after 1995, and the subject

evidence was available for testing at the time of trial, post-conviction DNA

testing may only be granted if:

       newer technology [than what was available at trial] could provide
       substantially more accurate and substantially probative results, or
       the applicant’s counsel sought funds from the court to pay for the
       testing because his client was indigent and the court refused the
       request despite the client’s indigency.

42 Pa.C.S. § 9543.1(a)(2) (emphasis added).

       In this case, Matthews seeks to have evidence tested that was available

to him prior to his trial in 2017, and there is no allegation of any new

technology since then that would produce a substantially more reliable result.

Matthews was also represented at trial by counsel who never requested DNA

testing or funds to pay for testing. The trial court could not have denied such

a request, as would be required for Matthews’ eligibility under the statute.

       Matthews has argued that he satisfied one of those prerequisites by

telling the trial court at a pretrial conference that he wanted the pellet gun to

be dusted for fingerprints.          Although Matthews did express interest in



____________________________________________


requirements listed in Section 9543.1.” Commonwealth v. Williams, 35
A.3d 44 (Pa. Super. 2011).


                                           -6-
J-S10038-21


fingerprint testing of that item, the matter was dropped when Matthews’

counsel explained that such a motion was not advised for strategic reasons,

and that the testing of the evidence was not in his best interest. See Status

Conference Transcript, 10/23/2017, at pp. 4, 9-10, 17-24.3

       More importantly, a request for fingerprint testing is not the same thing

as a request for DNA testing. The record, therefore, establishes that neither

Matthews nor his trial counsel requested DNA testing or funds from the court

to pay for the testing of the subject evidence, as would be necessary to satisfy

a prerequisite of Section 9543.1(a)(2). The trial court was never given an

opportunity to deny a request for DNA testing, so Matthews is not entitled to

it now. See Commonwealth v. Williams 35 A.3d 44, 51 (Pa. Super. 2011);

Commonwealth v. Walsh, 125 A. 3d 1248, 1259 (Pa. Super. 2015);

Commonwealth v. Perry, 959 A,2d 932 (Pa. Super. 2008).

                                               B.

       Even assuming Matthews could meet one of the above threshold

requirements (which he cannot), he would still be ineligible for post-conviction

DNA testing because it would not be sufficiently exculpatory. In addition to

the requirements discussed above, the PCRA court also imposes on applicants

the burden of presenting a prima facie case that the DNA testing would


____________________________________________


3 Matthews seems to concede that neither he nor his trial counsel ever sought
the DNA testing of the baseball cap, and the denial of testing of that item was
proper for the same reasons as those stated for the pellet gun.


                                           -7-
J-S10038-21


establish the applicant’s actual innocence. See 42 Pa.C.S. §§ 9543.1(c)(3),

9543.1(d)(2). “[A]ctual innocence” is defined as making it “more likely than

not that no reasonable juror would find him guilty beyond a reasonable doubt.”

Commonwealth v. Payne, 129 A. 3d 546, 556 (Pa Super. 2015).

      Matthews argues in his second and third appellate grounds that the

PCRA court erred in determining that he did not present a prima facie case

that favorable results from the DNA testing would reasonably be likely to

establish his actual innocence. He maintains that if his DNA is absent from

the pellet gun and baseball cap, then he would be ruled out as the gunman in

the robbery.

      However, the DNA testing of the pellet gun and baseball cap would not

necessarily support an alibi defense or otherwise prove that Matthews is

innocent. At trial, the prosecution introduced evidence that he carried the gun

and, more generally, that he participated in a criminal conspiracy with

Williamson. The victim testified that one of the perpetrators was wearing an

Atlanta Hawks baseball cap and a dark scarf, which is exactly what Matthews

was wearing shortly after the robbery.

      At the moment the police first detained Matthews, he was in a car with

Williamson, who has admitted he was one of the two robbers. The pellet gun

was under Williamson’s seat and within reach of Matthews. Williamson at one

point described Matthews as a person who often carried guns.




                                     -8-
J-S10038-21


       On these facts, the lack of Matthews’ DNA on the weapon and baseball

cap he was wearing when arrested would not refute the ample circumstantial

evidence of Matthews’ guilt. Moreover, even if Matthews could prove that the

pellet gun and baseball cap did not bear his DNA, purportedly causing some

doubt as to his identity as the gunman, he could still be held criminally liable

for the offense of robbery as an unarmed co-conspirator of Williamson.4

       Accordingly, Matthews did not present a prima facie case demonstrating

that favorable results from the requested DNA testing would establish that it

was more likely than not that no reasonable juror would have found him guilty.

Because he failed to satisfy any of the threshold requirements for such relief,

and DNA testing could not have been reasonably likely to result in exonerating

evidence, the PCRA court did not err in denying the motion.




____________________________________________


4  "Once there is evidence of the presence of a conspiracy, conspirators are
liable for acts of co-conspirators committed in furtherance of the conspiracy
regardless of their individual knowledge of such actions and regardless of
which member of the conspiracy undertook the action." Commonwealth v.
Figueroa, 859 A.2d 793,798 (Pa. Super. 2004). A defendant may be
convicted on wholly circumstantial evidence. Commonwealth v. Lehman,
820 A.2d 766, 772 (Pa. Super. 2003).

                                           -9-
J-S10038-21


Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2021




                          - 10 -